Citation Nr: 0717689	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  05-08 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability secondary to service-connected status post 
residuals of right knee meniscectomy.  

2.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for status post residuals of right knee 
meniscectomy with degenerative changes.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from January 1981 to January 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision by the RO which 
granted an increased rating to 10 percent for the right knee 
disability and denied secondary service connection for a left 
knee disability.  A videoconference hearing before the 
undersigned member of the Board was held in July 2006.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran does not have a left knee disability at 
present that is etiologically related to, or aggravated by a 
service-connected disability.  

3.  The veteran's right knee disability is manifested by 
pain, stiffness, and limitation of motion without 
instability, subluxation or locking; additional functional 
loss of use due to pain or during flare-ups has not been 
demonstrated.  


CONCLUSIONS OF LAW

1.  The veteran does not have a left knee disability which is 
proximately due to, the result of, or aggravated by, a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1131, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.310 (2006).  

2.  The criteria for an evaluation in excess of 10 percent 
for status post residuals of right knee meniscectomy are not 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Part 4, including 
Diagnostic Codes 5010-5260 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that upon receipt of an 
application for service connection VA is required by law to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Court held that such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(a)-(c) (2006); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claims, a 
letter dated in March 2003, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claims and that VA would assist 
him in obtaining evidence, but that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claims and to submit any evidence in his possession to VA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The veteran's service medical records and 
all VA and private medical records identified by him have 
been obtained and associated with the claims file.  The 
veteran was examined by VA on two occasions during the 
pendency of the appeal and testified at a videoconference 
hearing before the undersigned member of the Board in July 
2006.  Based on a review of the claims file, the Board finds 
that there is no indication in the record that any additional 
evidence relevant to the issues to be decided herein is 
available and not part of the claims file.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims of secondary service 
connection for a left knee disability and an increased rating 
for the right knee disability, any questions as to the 
appropriate disability ratings and/or effective dates to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield, 444 F.3d 1328 
(Fed. Cir. 2006).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2006); see also 
71 Fed. Reg. 52744-47 (Sept 7, 2006).  Additionally, 
secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 8 Vet. App. 374 (1995).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Initially, it should be noted that with respect to the claim 
of secondary service connection for a left knee disability, 
the veteran does not contend nor does the evidence of record 
show any complaints, treatment, abnormalities, or diagnosis 
referable to any left knee problems in service or any 
evidence of arthritis of the knee within one year of 
discharge from service.  Rather, the veteran asserts that he 
has a left knee disability, manifested by pain and stiffness 
which is causally related to his service-connected right knee 
disability.  

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those stated at the videoconference hearing in July 2006, his 
service medical records, VA and private treatment records 
from 1984 to 2005, and the two VA examinations conducted 
during the pendency of this appeal.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  

In this regard, the Board notes that the veteran has not 
provided any competent evidence that he has a left knee 
disability at present.  While he testified that he has 
experienced pain and stiffness in the left knee over the last 
few years, he has presented no clinical or diagnostic 
evidence of a current disability.  The numerous VA and 
private medical reports of record do not show any treatment, 
abnormalities, or diagnosis referable to any left knee 
problems.  Likewise, there was no objective evidence of a 
current left knee disability when examined by VA in April 
2003 or November 2004.  X-ray studies on both occasions were 
within normal limits and showed no evidence of any osseous or 
articular abnormalities.  The veteran denied any swelling, 
locking, or give-way in the left knee, and stated that he did 
not miss any time at work because of any left knee problems.  
On VA examinations, there was no evidence of instability, 
weakness, heat, redness, or functional impairment in the left 
knee.  In short, there is no objective or competent evidence 
of a current left knee disability.  Both VA examiners opined 
that there was insufficient clinical evidence to warrant a 
diagnosis of an acute or chronic left knee disability.  
Furthermore, the VA examiner in November 2004 opined that it 
was unlikely that the veteran's left knee pain was related to 
his service-connected right knee disability.  

Pain alone, without a diagnosed or identifiable underlying 
malady or condition does not constitute a disability for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, 
and vacated and remanded in part sub nom.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The Court has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability."  Given 
the lack of competent medical evidence showing that the 
veteran has a left knee disability at present, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Increased Ratings - In General

Concerning the claim of an increased rating for the veteran's 
right knee disability, the Court has held that "where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."  Although a 
rating specialist is directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
the regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55 
(1994); 38 C.F.R. § 4.2 (2006).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2006).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.  The Court has held that the RO must analyze the 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.  

The veteran is currently assigned a 10 percent evaluation for 
his right knee disability under the provisions of Diagnostic 
Codes (DC) 5010-5260, for arthritis due to trauma with 
limitation of motion.  

Traumatic arthritis is rated under DC 5003, the code for 
degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010 (2006).  
DC 5003 specifies that degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (DC 5200 etc.).  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, DC 5260.  

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 
degrees, and a 50 percent evaluation if extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.  

The normal range of motion for a knee joint is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2006).  

In this case, the clinical and diagnostic findings from all 
of the medical reports of record, including the two VA 
examinations conducted during the pendency of this appeal 
(April 2003 and November 2004) showed no limitation of motion 
or impairment in the right knee to the degree required for an 
evaluation higher than 10 percent under any of the applicable 
rating codes.  As noted above, an evaluation higher than 10 
percent under DC 5260 or 5261 based on limitation of motion 
requires flexion limited to 30 degrees or less or extension 
to 15 degrees or more.  Here, flexion of the knee was limited 
to no less than 80 degrees, albeit with pain, and extension 
was to zero degrees.  The clinical findings on both VA 
examinations showed no instability, subluxation, weakness, 
locking, swelling, abnormal motion, or guarding.  Thus, a 
higher rating based on limitation of motion under the above 
cited rating codes is not warranted.  

The Board has also examined all other potentially applicable 
diagnostic codes pertinent to the knee.  However, DC 5256 
requires ankylosis of the knee joint, which is not present in 
this case.  DC 5258 provides for a 20 percent rating when 
there is dislocation of cartilage with frequent episodes of 
locking, pain, and effusion, and DC 5262 allows for a 20 
percent rating when there is malunion of the tibia and fibula 
with moderate knee or ankle disability.  DC 5257 provides for 
a 20 percent evaluation when there is moderate recurrent 
subluxation or lateral instability.  None of these codes are 
applicable based on the facts of this case.  Therefore, these 
diagnostic codes are factually inapplicable in this case.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).  

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this case, while the veteran complained of chronic pain in 
his right knee on prolonged standing or walking, there was no 
objective evidence of any functional loss on the recent VA 
examination.  The veteran indicated that he is able to 
function even during flare-ups by taking medication and, more 
importantly, he denied any lost time at work because of his 
right knee disability.  As noted above, the veteran has good 
strength and only mild restricted range of motion in the 
right knee.  

It is acknowledged that the veteran has subjective complaints 
of pain affecting his ability to engage in some activities.  
In this case, however, while he complained of pain associated 
with his right knee, "a finding of functional loss due to 
pain must be supported by adequate pathology and evidenced by 
the visible behavior of the claimant.  38 C.F.R. § 4.40."  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Here, there 
was no objective evidence of any additional functional loss 
of use due to pain or on repetitive use of the right knee on 
either of the two VA examinations.  

The percentage ratings in VA's Schedule for Rating 
Disabilities represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2006).  As 
there is no objective evidence of any additional functional 
loss of use due to pain or on flare-ups, the Board finds that 
38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a basis for 
a higher rating.  

Applying all of the appropriate diagnostic codes to the facts 
of the case, the objective assessment of the veteran's 
present impairment of the right knee does not suggest that he 
has sufficient symptoms so as to warrant an evaluation in 
excess of the 10 percent evaluation currently assigned.  
Accordingly, an increased rating for the right knee 
disability is denied.  




ORDER

Service connection for a left knee disability secondary to 
service-connected status post residuals of right knee 
meniscectomy, is denied.  

An increased rating in excess of 10 percent for status post 
residuals of right knee meniscectomy with degenerative 
changes, is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


